DETAILED ACTION
	The receipt is acknowledged of applicants’ IDS(s) filed 07/22/2021.

	Claims 1-34 are pending and examined on the merit.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6, 8, 10-19, 21-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cantor et al. (US 2002/0119187) in view of Chono et al. (EP 0842662), both reference are provided by IDS filed 07/22/2021.

Applicant Claims 
Claim 1 is directed to a transdermal patch for administering fentanyl or an analog thereof through the skin comprising: 
(a) a backing layer; and 
(b) a polyacrylate adhesive reservoir disposed on the backing layer, at least the skin contacting surface of said reservoir being adhesive; said reservoir being 0.0125 mm to 0.1 mm thick, comprising a single phase polymeric composition free of undissolved fentanyl or an analog thereof and containing an amount of fentanyl or an analog thereof sufficient to induce and maintain analgesia in a human for at least three days.

Claim 19 is directed to a monolithic transdermal patch for administering fentanyl through the skin comprising: 
(a) a backing layer; and 
(b) a polyacrylate adhesive reservoir disposed on the backing layer, at least the skin contacting surface of said reservoir being adhesive; said reservoir being 0.0125 mm to 0.1 mm thick, comprising a single phase polymeric composition to be free of undissolved components and containing an amount of fentanyl sufficient to induce and maintain analgesia in a human for at least three days.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Cantor teaches a composition for the transdermal delivery of fentanyl (abstract, see claims). The device can deliver an amount of about 0.5 to about 5.0 mg/day causing the serum concentration of fentanyl to be about 0.2 to about 10 ng/mL for a period of time from about 4 to about 14 days (paragraph 0026). Table 1, page 8 shows that the fentanyl penetration at 72 hr was 503 [Symbol font/0x6D]g/cm2, which is 0.503 mg/cm2. The fentanyl is present in the device in an amount of 8-30% (paragraph 0036).
The composition is preferably substantially free or free of undissolved fentanyl (paragraph 0044). 
The composition comprises: (a) a copolymer comprising (i) one or more A monomers selected from the group consisting of alkyl acrylates containing 4 to 12 carbon atoms in the alkyl group and alkyl methacrylates containing 4 to 12 carbon atoms in the alkyl group including 2-ethylhexyl acrylate; and (ii) one or more ethylenically unsaturated B monomers copolymerizable with the A monomer including hydroxyethyl acrylate and vinyl acetate; and (b) about 8% to about 30% by weight fentanyl (paragraphs 0017-0021, 0029-0033; examples). Suitable adjuvant includes certain pharmaceutically acceptable materials that have been used as skin permeation enhancers or solubilizers in transdermal drug delivery systems (paragraph 0038). The composition does not contain polysiloxane. 
The delivery system further comprises a backing, which is flexible, made of conventional backing materials used for pressure sensitive adhesive tapes such as polyethylene, polypropylene, polyesters, nylon fibers, ethylene-vinyl acetate copolymers, polyurethane and natural fibers (paragraph 0047). 
The device has a surface area of about 5 cm2 to about 100 cm2 (paragraph 0049). 
A preferred transdermal drug delivery device of the invention contains at least three distinct layers in addition to a backing layer. The first layer is adhered to the backing and comprises a transdermal drug delivery composition that serves as a drug reservoir. The second layer comprises a rate controlling membrane that is adhered to the surface of the first layer opposed to the surface in contact with the backing. The third layer comprises a pressure sensitive adhesive that is adhered to the surface of the membrane that is opposed to the surface of the membrane in contact with the first layer (paragraph 0050). The device can be monolithic (paragraphs 0031-0032).  The backing layer is polyurethane, polyolefin, polyethylene or polyethylene terephthalate (paragraph 0048). 
 It is noted that instant claim 3 excludes a permeation enhancer. Applicant's attention is directed to paragraphs 0017 through 0025, that disclose a delivery enhancing adjuvant can be added, so it is only optional. The broadest embodiment of Cantor does not require the use of a permeation enhancer. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	The difference between Cantor and the present claims is that Cantor does not explicitly teach the thickness of the reservoir as instantly claimed by claims 1 and 19, or the thickness of the backing layer as instantly claimed by claim 16. Cantor does not teach the normalized and standardized Cmax as claimed by claims 4 and 6 respectively, or the drug flux rate as claimed by claim 5. Cantor does not explicitly teach the concentration of fentanyl in the reservoir as claimed by claims 11, 13 and 22, or the Tg of the adhesive as claimed by claim 12 and solubility of fentanyl in the adhesive as claimed by claims 10 and 12.
	Chono teaches tape to deliver fentanyl percutaneously with little skin irritation and excellent permeation of fentanyl for prolonged analgesic action (abstract; page 2, lines 5-9). Example 1 shows monolithic layer comprising polyacrylate adhesive and fentanyl on a backing layer wherein the adhesive layer having thickness 50 [Symbol font/0x6D]m and the backing layer having thickness 30 [Symbol font/0x6D]m. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal device to deliver fentanyl comprising backing layer and adhesive layer comprising fentanyl as taught by Cantor, and adjust the thickness of the adhesive layer to 50 [Symbol font/0x6D]m and of the backing layer to 30 [Symbol font/0x6D]m as taught by Chono. One would have been motivated to do so because Chono teaches such a transdermal device is comfortable and not irritating to the skin and meanwhile provides the desired prolonged delivery of fentanyl. One would reasonably expect formulating transdermal device to deliver fentanyl comprising backing layer having thickness of 30 [Symbol font/0x6D]m and adhesive layer comprising fentanyl having thickness of  50 [Symbol font/0x6D]m wherein the device is comfortable, non-irritating to the user and meanwhile effectively deliver fentanyl to patient in need thereof.  
Claims 1 and 19 recite the adhesive layer having thickness range of 12.5-100 [Symbol font/0x6D]m, and claim 16 recites the backing layer having thickness range of 12-125 [Symbol font/0x6D]m, and Chono teaches values falling within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
With regard to area of reservoir as claimed by claims 2 and 3, claims, Cantor teaches device has a surface area of about 5 cm2 to about 100 cm2, and the claims recites 1-150 cm2 that overlaps with the claimed area. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 
Regarding absence of permeation enhancer as claimed by claim 3, it is noted that enhancers are optional as taught by Cantor. 
Regarding claims 4-6, while Cantor teaches the same acrylate adhesive claimed and disclosed by applicants, however, the reference does not explicitly teach the normalized and standardized Cmax, and steady state drug flux as instantly claimed by claims 4-6. However, Cantor teaches the same polyacrylate adhesive used by applicants and teaches fentanyl in the same concentration in polyacrylate adhesive as instantly claimed. Therefore, it is expected that the fentanyl will provide the instantly claimed normalized and standardized Cmax, and steady state drug flux because the reference teaches the same instant adhesive composition and same drug in the same amount, hence it is expected that the composition will deliver the same drug in the same delivery profile since compounds and their properties are inseparable. 
With regard to claims 8 and 21, cantor teaches the reservoir is free of undissolved fentanyl.
Regarding the delivery of fentanyl for 3 days or more as claimed by claims 8, 18, and 21, Cantor teaches 72 hours, i.e. 3 days.
Regarding solubility of fentanyl in the adhesive as claimed by claim 10 and 12, and Tg of the adhesive as claimed by claim 12 and, since the references suggest all the components of the instantly claimed adhesive, the properties of the instant adhesive such as Tg and solubility of fentanyl in the adhesive would be an intrinsic property. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). If the prior art meets the structure recited, the properties must be met or Applicant's claim is incomplete. Products of identical chemical composition cannot have mutually exclusive properties.  
Regarding amount of fentanyl in the reservoir per square cm as claimed by claims 11, 13 and 22, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount of fentanyl per square cm of the reservoir layer, one having ordinary skill in the art would have been able to adjust the amount in fentanyl in the reservoir according to individual patient need. Those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage for treatment involving each of the above mentioned formulations would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. 
Regarding claim 14, Cantor suggested enhancer.
The material of the backing layer as claimed by claim 15 are taught by Cantor.
The polyacrylate adhesives claimed by claim 17 are taught by Cantor.
Regarding monolithic patch claimed by claim 18, it is taught by Chono.
Regarding absence of polysiloxane from the reservoir as claimed by claims 23 and 27, both Cantor and Chono teach polyacrylate adhesive alone.
  The amount of fentanyl as claimed by claims 24 and 29, cantor teaches amount of the fentanyl of 8-30%, and the claims recite 7-12% that overlaps with the reference. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 
The monomers claimed by claims 25 and 28 are taught by Cantor.
Regarding claim absence of isooctyl acrylate polymer as claimed by claims 26 and 30, Cantor teaches monomers alternative to isooctyl acrylate.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-6, 8, 10-19, 21-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chono et al. (EP 0842662) in view of the article by Tan et al. “Pressure-sensitive adhesives for transdermal drug delivery systems”, and Houze et al. (US 2002/0058068), all references are provided by IDS filed 07/22/2021.

Applicant Claims 
Claim 1 is directed to a transdermal patch for administering fentanyl or an analog thereof through the skin comprising: 
(a) a backing layer; and 
(b) a polyacrylate adhesive reservoir disposed on the backing layer, at least the skin contacting surface of said reservoir being adhesive; said reservoir being 0.0125 mm to 0.1 mm thick, comprising a single phase polymeric composition free of undissolved fentanyl or an analog thereof and containing an amount of fentanyl or an analog thereof sufficient to induce and maintain analgesia in a human for at least three days.

Claim 19 is directed to a monolithic transdermal patch for administering fentanyl through the skin comprising: 
(a) a backing layer; and 
(b) a polyacrylate adhesive reservoir disposed on the backing layer, at least the skin contacting surface of said reservoir being adhesive; said reservoir being 0.0125 mm to 0.1 mm thick, comprising a single phase polymeric composition to be free of undissolved components and containing an amount of fentanyl sufficient to induce and maintain analgesia in a human for at least three days.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Chono teaches percutaneous tape preparation containing fentanyl with excellent percutaneous permeation of fentanyl even after passage of time providing prolonged action of fentanyl for long lasting pain (abstract; page 2, lines 5-15). The tape comprises backing layer and a polyacrylate adhesive containing fentanyl in dissolved form as evident by the method of preparing the adhesive layer that comprises dissolving the fentanyl and the adhesive in solvent (page 4, lines 42-47; example 1). Polyacrylate adhesive comprises at least two components selected from 2-ethylhexyl acrylate, ethyl acrylate, methoxyethyl acrylate and acrylic acid (page 3, lines 17-18; example 1). The adhesive may further comprise permeation enhancer, as required by (page 4, lines 14-16). The backing layer is selected from polyurethane, polyethylene terephthalate, and polyethylene (page 4, lines 48-54). The tape disclosed by the reference read son monolithic patch because it comprises one adhesive layer and backing layer. The reference does not disclose polysiloxane in the adhesive preparation comprising polyacrylate. Example 1 shows monolithic layer comprising polyacrylate adhesive and fentanyl on a backing layer wherein the adhesive layer having thickness 50 [Symbol font/0x6D]m and the backing layer having thickness 30 [Symbol font/0x6D]m. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Chono teaches prolonged lasting delivery of fentanyl, however, the reference does not explicitly teach delivery for at least 3 days as claimed by claims 1 and 19. Chono does not teach the size of the patch as claimed by claims 2-3, the normalized and standardized Cmax as claimed by claims 4 and 6 respectively, or the drug flux rate as claimed by claim 5. Chono does not explicitly teach the concentration of fentanyl in the reservoir as claimed by claims 11, 13 and 22, or the Tg of the adhesive as claimed by claim 12 and solubility of fentanyl in the adhesive as claimed by claims 10 and 12. Chono teaches combination of monomers selected from those claimed by claim 17, however, does not specifically teach the specific monomers claimed by claims 25, 26 and 28. 
Tan teaches transdermal drug delivery systems comprising polyacrylate adhesive comprising mixture of acrylate polymers such as those suitable to deliver fentanyl that can be maintained on the skin up to a period of seven days for consistent effective delivery of the drugs and reduced frequency of administration. The reference teaches pressure sensitive adhesive comprising primary monomer such as 2-ethyl hexyl, butyl acrylate and modifying monomer such as acrylic and methacrylic acid and acrylonitrile. (See the entire document, and pages 60, 65, 66 and 68 in particular). 
	Houze teaches dermal composition for administration of a drug comprising a blend of two or more acrylic-based polymers having differing functionalities so as to modulate the drug solubility in the polymer matrix and the delivery rate of the drug, and methods therefor. The acrylic-based dermal drug delivery composition has a combination of desirable adhesion to mammalian skin in addition to satisfactory drug concentration and flux requirements. The dermal drug delivery composition includes: (i) a first acrylic-based polymer having a first functionality and solubility parameter including butyl acrylate, hexyl acrylate, 2-ethyl hexyl acrylate; and (ii) a second acrylic-based polymer having a second functionality and solubility parameter including hydroxyethyl acrylate and hydroxypropyl acrylate and, wherein the first and second functionalities differ in the amount and type of functional groups to provide an acrylic-based polymer combination having a net functionality and a net solubility parameter of specific drug that is different than the flux of a composition produced solely from the first or second acrylic- based polymers alone. The exact proportions of the polymers depend on specific drug, its desired delivery rate and duration of drug delivery of the drug. Figure 3 shows the drug can be delivered for 96 hours from the combination of acrylate polymers. Drugs to be delivered include fentanyl.  The reference teaches monolithic transdermal device having backing layer, polymer matrix comprising the polymeric composition, and release liner. The polymer matrix of the dermal drug delivery composition has good adhesion properties, controllable drug solubility and flux that can be achieved by physically blending two acrylic-based polymers which have different functionalities. The combination of a non-functional or lower solubility functional acrylic-based polymer with a functional acrylic-based polymer creates a greater thermodynamic driving force and greater flux of drug from the composition. The saturation concentration of a drug can be increased by increasing the proportion of the functional acrylic- based polymer incorporated into the composition. This creates a greater drug loading capacity or a decreased flux which, depending on the desirable application. The reference teaches many forms of the drug can be included in the transdermal formulation including salts of the drugs. The drug delivery is dependent on drug, time period for which drug to be used, flux rate of the drug through the system and the through the skin. Having determined the flux rate needed, the dermal delivery system is designed so that release rate over the period of time of therapeutic use will be at least equal to the flux rate. Surface area of the delivery device affects the delivery of the drug from the system through the skin. The reference teaches patch having size ranging from 0.1-100 cm2 and the exact size can be determined by one skilled in the art as is necessary to affect therapy. The amount of the drug ranges from 0.1-40% based on the used drug. See abstract, figures, paragraphs: 0012-0016, 0038, 0041-0053, 0058, 0085, 0086, 0096, and 0105.
  
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal patch to deliver fentanyl comprising backing layer and polyacrylate adhesive layer containing dissolved fentanyl as taught by Chono, and adjust the device to deliver the drug up 7 days as taught by Tan. One would have been motivated to do so because Tan teaches the advantage of using transdermal devices is to obtain transdermal prolonged delivery is consistent and effective and has reduced frequency of administration. Further, one would have designed the device to be applied to the skin up to 7 days guided by Houze because Houze teaches that the delivery rate and period of delivery of drug can be controlled by adjusting the mixture of acrylate polymers to provide net solubility of specific drug and because Houze teaches the exact proportions of the acrylic polymers depend on specific drug, its desired delivery rate and duration of drug delivery of the drug. One would reasonably expect formulating transdermal patch to deliver fentanyl for 7 days wherein the device provides consistent effective dose without frequent administration.
In view of the teachings of Houze that the period of application of the transdermal device can be manipulated by the manipulating the adhesive and loading of the drug according the desired flux rate, one having ordinary skill in the art would have formulated transdermal device to deliver fentanyl up to 7 days as taught by Tan.
Claims 1 and 19 recite the adhesive layer having thickness range of 12.5-100 [Symbol font/0x6D]m, and claim 16 recites the backing layer having thickness range of 12-125 [Symbol font/0x6D]m, and Chono teaches values falling within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the size of the patch as claimed by claims 2-3, one having ordinary skill in the art would have been able to determine the size of the transdermal device in view of the size taught by Houze specially because Houze teaches that the size of the device can be determined by one skilled in the art as is necessary to effect therapy. The claims recite 1-150 cm2 and Houze teaches 0.1-100 cm2 that overlaps with the claimed size. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 3, the enhancers are optional as used by Chono. 
Regarding claims 4-6, although Chono combined with Houze teach the same acrylate adhesive claimed and disclosed by applicant, however, the reference does not explicitly teach the normalized and standardized Cmax, and steady state drug flux as instantly claimed by claims 4-7. Houze teaches the same polyacrylate adhesive used by applicants and Chono teaches fentanyl in the same concentration in polyacrylate adhesive as instantly claimed, example 1 shows 5%. Therefore, it is expected that the fentanyl will provide the instantly claimed normalized and standardized Cmax, and steady state drug flux because the references in combination teach the same instant adhesive composition and same concentration of the drug, hence it is expected that the composition will deliver the same drug in the same delivery profile since compounds and their properties are inseparable. 
Regarding the delivery of fentanyl for 3 days or more as claimed by claims 8, 18, and 21, Tan teaches 7 days.
Regarding solubility of fentanyl in the adhesive as claimed by claim 10 and 12, and Tg of the adhesive as claimed by claim 12 and, since the references suggest all the components of the instantly claimed adhesive, the properties of the instant adhesive such as Tg and solubility of fentanyl in the adhesive would be an intrinsic property. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). If the prior art meets the structure recited, the properties must be met or Applicant's claim is incomplete. Products of identical chemical composition cannot have mutually exclusive properties.  
Regarding amount of fentanyl in the reservoir per square cm as claimed by claims 11, 13 and 22, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount of fentanyl per square cm of the reservoir layer, one having ordinary skill in the art would have been able to adjust the amount in fentanyl in the reservoir according to individual patient need. Those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage for treatment involving each of the above mentioned formulations would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. 
Regarding claim 14, Houze suggests enhancer.
The material of the backing layer as claimed by claim 15 are taught by Chono.
The polyacrylate adhesives claimed by claim 17 are taught by Houze.
Regarding monolithic patch claimed by claim 18, it is taught by Chono and Houze.
Regarding absence of polysiloxane from the reservoir as claimed by claims 23 and 27, is taught by Chono and house that teach polyacrylate adhesive alone.
  The amount of fentanyl as claimed by claims 24 and 29, Houze teaches amount of the fentanyl of 0.1-40%, and the claim recites 7-12 that overlaps with the reference. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 
The monomers claimed by claims 25 and 28 are taught by Houze.
Regarding claim absence of isooctyl acrylate polymer as claimed by claims 26 and 30, Houze teaches monomers alternative to isooctyl acrylate.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-6, 8, 10-19, 21-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chono et al. (EP 0842662) in view of the article by Tan et al. “Pressure-sensitive adhesives for transdermal drug delivery systems” and Sackler et al. (US 5,733,571), all references are provided by the IDS filed 07/22/2021.

Applicant Claims
Claim 1 is directed to a transdermal patch for administering fentanyl or an analog thereof through the skin comprising: 
(a) a backing layer; and 
(b) a polyacrylate adhesive reservoir disposed on the backing layer, at least the skin contacting surface of said reservoir being adhesive; said reservoir being 0.0125 mm to 0.1 mm thick, comprising a single phase polymeric composition free of undissolved fentanyl or an analog thereof and containing an amount of fentanyl or an analog thereof sufficient to induce and maintain analgesia in a human for at least three days.

Claim 19 is directed to a monolithic transdermal patch for administering fentanyl through the skin comprising: 
(a) a backing layer; and 
(b) a polyacrylate adhesive reservoir disposed on the backing layer, at least the skin contacting surface of said reservoir being adhesive; said reservoir being 0.0125 mm to 0.1 mm thick, comprising a single phase polymeric composition to be free of undissolved components and containing an amount of fentanyl sufficient to induce and maintain analgesia in a human for at least three days.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Chono teaches percutaneous tape preparation containing fentanyl with excellent percutaneous permeation of fentanyl even after passage of time providing prolonged action of fentanyl for long lasting pain (abstract; page 2, lines 5-15). The tape comprises backing layer and a polyacrylate adhesive containing fentanyl in dissolved form as evident by the method of preparing the adhesive layer that comprises dissolving the fentanyl and the adhesive in solvent (page 4, lines 42-47; example 1). Polyacrylate adhesive comprises at least two components selected from 2-ethylhexyl acrylate, ethyl acrylate, methoxyethyl acrylate and acrylic acid (page 3, lines 17-18; example 1). The adhesive may further comprise permeation enhancer, as required by (page 4, lines 14-16). The backing layer is selected from polyurethane, polyethylene terephthalate, and polyethylene (page 4, lines 48-54). The tape disclosed by the reference read son monolithic patch because it comprises one adhesive layer and backing layer. The reference does not disclose polysiloxane in the adhesive preparation comprising polyacrylate. Example 1 shows monolithic layer comprising polyacrylate adhesive and fentanyl on a backing layer wherein the adhesive layer having thickness 50 [Symbol font/0x6D]m and the backing layer having thickness 30 [Symbol font/0x6D]m. Chono teaches amount of the fentanyl of 0.05-20% (page 3, lines 7-11).  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Chono teaches prolonged lasting delivery of fentanyl, however, the reference does not explicitly teach delivery for at least 3 days as claimed by claims 1 and 19. Chono does not teach the size of the patch as claimed by claims 2-3, the normalized and standardized Cmax as claimed by claims 4 and 6 respectively, or the drug flux rate as claimed by claim 5. Chono does not explicitly teach the concentration of fentanyl in the reservoir as claimed by claims 11, 13 and 22, or the Tg of the adhesive as claimed by claim 12 and solubility of fentanyl in the adhesive as claimed by claims 10 and 12. Chono teaches combination of monomers selected from those claimed by claim 17, however, does not specifically teach the specific monomers claimed by claims 25, 26 and 28. 
Tan teaches transdermal drug delivery systems comprising polyacrylate adhesive comprising mixture of acrylate polymers such as those suitable to deliver fentanyl that can be maintained on the skin up to a period of seven days for consistent effective delivery of the drugs and reduced frequency of administration. The reference teaches pressure sensitive adhesive comprising primary monomer such as 2-ethyl hexyl, butyl acrylate and modifying monomer such as acrylic and methacrylic acid and acrylonitrile. (See the entire document, and pages 60, 65, 66 and 68 in particular). 
Sackler teaches fentanyl delivered for 4 days from one patch with peak serum concentration reached between 12 and 24 hr and remain constant for the rest of 4 days with minimal fluctuation and serum concentration is proportional to the rate of delivery of fentanyl (example 1). 
	  
Finding of Prima Facie Obviousness Rational and Motivation
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal patch to deliver fentanyl comprising backing layer and polyacrylate adhesive layer containing dissolved fentanyl as taught by Chono, and adjust the device to deliver the drug up 7 days as taught by Tan or for 4 days as taught by Sackler. One would have been motivated to do so because Tan teaches the advantage of using transdermal devices is to obtain transdermal prolonged delivery is consistent and effective and has reduced frequency of administration and Sackler teaches that transdermal fentanyl can reach peak serum concentration from a single patch application between 12 and 24 hr and remain constant for 4 days with minimal fluctuation and serum concentration is proportional to the rate of delivery of fentanyl. One would reasonably expect formulating transdermal patch to deliver fentanyl for 4 days or more wherein the device provides consistent effective dose and serum concentration without frequent administration.
In view of the teachings of Tan and Sackler, one having ordinary skill in the art would have formulated transdermal device to deliver fentanyl up to 4 days or more.
Claims 1 and 19 recite the adhesive layer having thickness range of 12.5-100 [Symbol font/0x6D]m, and claim 16 recites backing layer having thickness range of 12-125 [Symbol font/0x6D]m, and Chono teaches values falling within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claims 4-6, although Chono combined with Tan teach the same acrylate adhesive claimed and disclosed by applicant, however, the reference does not explicitly teach the normalized and standardized Cmax, and steady state drug flux as instantly claimed by claims 4-6. Tan teaches the same polyacrylate adhesive used by applicants and Chono teaches fentanyl in the same concentration in polyacrylate adhesive as instantly claimed, example 1 shows 5%. Therefore, it is expected that the fentanyl will provide the instantly claimed normalized and standardized Cmax, and steady state drug flux because the references in combination teach the same instant adhesive composition and same concentration of the drug, hence it is expected that the composition will deliver the same drug in the same delivery profile since compounds and their properties are inseparable. 
Regarding size of the patch as claimed by claims 2 and 3 and the amount of fentanyl in the reservoir per square cm as claimed by claims 11, 13 and 22, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount of fentanyl per square cm of the reservoir layer, one having ordinary skill in the art would have been able to adjust the amount in fentanyl in the reservoir according to individual patient need. Those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage for treatment involving the above mentioned formulations would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. 
Regarding solubility of fentanyl in the adhesive as claimed by claim 10 and 12, and Tg of the adhesive as claimed by claim 12, since the references suggest all the components of the instantly claimed adhesive, the properties of the instant adhesive and solubility of fentanyl in the adhesive would be an intrinsic property. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). If the prior art meets the structure recited, the properties must be met or Applicant's claim is incomplete. Products of identical chemical composition cannot have mutually exclusive properties.  
Regarding claim 14, Chono suggests enhancer.
The material of the backing layer as claimed by claim 15 are taught by Chono.
The polyacrylate adhesives claimed by claim 17 are taught by Tan.
Regarding monolithic patch claimed by claim 18, it is taught by Chono.
Regarding absence of polysiloxane from the reservoir as claimed by claims 23 and 27, is taught by Chono and Tan that teach polyacrylate adhesive alone.
  The amount of fentanyl as claimed by claims 24 and 29, Chono teaches amount of the fentanyl of 0.05-20%, and the claim recites 7-12 that overlaps with the reference. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 
The monomers claimed by claims 25 and 28 are taught by Tan.
Regarding claim absence of isooctyl acrylate polymer as claimed by claims 26 and 30, Tan teaches monomers alternative to isooctyl acrylate.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miranda et al. (US 5,656,286), as evidenced by Sablotsky (US 4,994,267) in view Chono (EP 842662), the article by Tan et al. “Pressure-sensitive adhesives for transdermal drug delivery systems”, and Houze et al. (US 2002/0058068), all references are provided by the IDS filed 07/22/2021.

Applicant Claims 
Claim 1 is directed to a transdermal patch for administering fentanyl or an analog thereof through the skin comprising: 
(a) a backing layer; and 
(b) a polyacrylate adhesive reservoir disposed on the backing layer, at least the skin contacting surface of said reservoir being adhesive; said reservoir being 0.0125 mm to 0.1 mm thick, comprising a single phase polymeric composition free of undissolved fentanyl or an analog thereof and containing an amount of fentanyl or an analog thereof sufficient to induce and maintain analgesia in a human for at least three days.

Claim 19 is directed to a monolithic transdermal patch for administering fentanyl through the skin comprising: 
(a) a backing layer; and 
(b) a polyacrylate adhesive reservoir disposed on the backing layer, at least the skin contacting surface of said reservoir being adhesive; said reservoir being 0.0125 mm to 0.1 mm thick, comprising a single phase polymeric composition to be free of undissolved components and containing an amount of fentanyl sufficient to induce and maintain analgesia in a human for at least three days.

Claim 20 is directed to transdermal patch for administering sufentanil through the skin comprising: 
(a) a backing layer; and 
(b) polyacrylate adhesive reservoir disposed of the backing layer, at least the skin contacting surface of said reservoir being adhesive; said reservoir being 0.0125 mm to 0.1 mm thick, comprising a single phase polymeric composition to be free of undissolved sufentanil and containing an amount of sufentanil sufficient to induce and maintain analgesia in a human for at least three days.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Miranda teaches transdermal drug delivery device to deliver fentanyl comprising adhesive layer containing fentanyl and Duro-Tak 80-1196 (example 90). Duro-Tak 80-1196 consists of methacrylic acid, butyl acrylate and 2-ethylhexyl acrylate as evidenced by Sablotsky at col.10, lines 66-68. Figure 1 of the reference shows monolithic device having backing layer, adhesive layer and release liner (col.34, lines 38-47). Figure 16 shows drugs can be delivered for 96 hours, i.e. more than three days. The amount of the drug and adhesive is adjusted to provide prolonged drug deliver (col.32, lines 51-65). The adhesive layer comprises permeation enhancer (col.33, lines 1-3). The backing layer is made of polyethylene or polyurethane polymers (col.34, lines 50-60). The device has surface area ranging from 1-200 cm2 (col.36, lines 10-15). Example 90 does not contain polysiloxane.  Miranda teaches the same adhesive as claimed, and therefore it is expected to have the fentanyl dissolved in the adhesive as also evident by the method of making the device taught by the reference at col.35, lines 20-65. The device also suitable to deliver fentanyl derivatives including sufentanyl (col.13, line 3). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Miranda teaches prolonged drug delivery, however, the reference does not explicitly teach delivery for at least 3 days as claimed by claims 1, 19 and 20. Miranda does not teach the thickness of the adhesive layer as claimed by claims 1, 19 and 20 or the thickness of the backing layer as claimed by claim 16. Miranda does not teach the size of the patch as claimed by claims 2-3, the normalized and standardized Cmax as claimed by claims 4 and 6 respectively, or the drug flux rate as claimed by claim 5. Miranda does not explicitly teach the concentration of fentanyl in the reservoir as claimed by claims 11, 13 and 22, or the Tg of the adhesive as claimed by claim 12 and solubility of fentanyl in the adhesive as claimed by claims 10 and 12. 
The teachings of Chono, Tan and Houze are previously discussed in this office action.

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal device to deliver fentanyl comprising backing layer and adhesive layer comprising fentanyl/sufentanyl as taught by Miranda evident by Sablotsky, and adjust the thickness of the adhesive layer to 50 [Symbol font/0x6D]m and of the backing layer to 30 [Symbol font/0x6D]m as taught by Chono. One would have been motivated to do so because Chono teaches such a transdermal device is comfortable and not irritating to the skin and meanwhile provides the desired prolonged delivery of fentanyl. One would reasonably expect formulating transdermal device to deliver fentanyl comprising backing layer having thickness of 30 [Symbol font/0x6D]m and adhesive layer comprising fentanyl having thickness of  530 [Symbol font/0x6D]m wherein the device is comfortable, non-irritating to the user and meanwhile effectively deliver fentanyl to patient in need thereof.  
Claims 1, 19 and 20 recite the adhesive layer having thickness range of 12.5-100 [Symbol font/0x6D]m, and claim 16 recites backing layer having thickness range of 12-125 [Symbol font/0x6D]m, and Chono teaches values falling within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal patch to deliver fentanyl comprising backing layer and polyacrylate adhesive layer containing dissolved fentanyl as taught by Miranda, and adjust the device to deliver the drug up 7 days as taught by Tan. One would have been motivated to do so because Tan teaches the advantage of using transdermal devices is to obtain transdermal prolonged delivery is consistent and effective and has reduced frequency of administration. Furthermore, one would have designed the device to be applied to the skin up to 7 days guided by Houze because Houze teaches that the delivery rate and period of delivery of drug can be controlled by adjusting the mixture of acrylate polymers to provide net solubility of specific drug and because Houze teaches the exact proportions of the acrylic polymers depend on specific drug, its desired delivery rate and duration of drug delivery of the drug. One would reasonable expect formulating transdermal patch to deliver fentanyl for 7 days wherein the device provides consistent effective dose without frequent administration.
In view of the teachings of Houze that the period of application of the transdermal device can be manipulated by the manipulating the adhesive and loading of the drug according the desired flux rate, one having ordinary skill in the art would have formulated transdermal device to deliver fentanyl up to 7 days as taught by Tan.
Regarding the size of the patch as claimed by claims 2-3, the claims recite 1-150 cm2 and Miranda teaches 0.1-200 cm2 that overlaps with the claimed size. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 3, the enhancers are optional and may be used as taught by Chono. 
Regarding claims 4-7, although Miranda and Houze both teach the same acrylate adhesive claimed and disclosed by applicant, however, the reference does not explicitly teach the normalized and standardized Cmax, and steady state drug flux as instantly claimed by claims 4-7. Miranda and Houze both teach the same polyacrylate adhesive used by applicants and Miranda teaches fentanyl in the same concentration in polyacrylate adhesive as instantly claimed, example 90 shows 5%. Therefore, it is expected that the fentanyl will provide the instantly claimed normalized and standardized Cmax, and steady state drug flux because the references teaches the same instant adhesive composition and same concentration of the drug, hence it is expected that the composition will deliver the same drug in the same delivery profile since compounds and their properties are inseparable.
Regarding Sufentanyl claimed by claims 7, 9, 20 and 32-34, Miranda teaches sufentanil. 
Regarding the delivery of fentanyl for 3 days or more as claimed by claims 8, 18, and 21, Tan teaches 7 days.
Regarding solubility of fentanyl in the adhesive as claimed by claim 10 and 12, and Tg of the adhesive as claimed by claim 12, since the references suggest all the components of the instantly claimed adhesive, the properties of the instant adhesive and solubility of fentanyl in the adhesive would be an intrinsic property. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). If the prior art meets the structure recited, the properties must be met or Applicant's claim is incomplete. Products of identical chemical composition cannot have mutually exclusive properties.  
Regarding amount of fentanyl in the reservoir per square cm as claimed by claims 11, 13 and 22, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount of fentanyl per square cm of the reservoir layer, one having ordinary skill in the art would have been able to adjust the amount in fentanyl in the reservoir according to individual patient need. Those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage for treatment involving each of the above mentioned formulations would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. 
Regarding claim 14, Miranda and Houze suggests enhancer.
The material of the backing layer as claimed by claim 15 are taught by Miranda and Chono.
The polyacrylate adhesives claimed by claim 17 are taught by Miranda and Houze.
Regarding monolithic patch claimed by claim 18, it is taught by Miranda, Chono and Houze.
Regarding absence of polysiloxane from the reservoir as claimed by claims 23 27, and 31, is taught by Miranda, Chono and House that teach polyacrylate adhesive alone.
  The amount of fentanyl as claimed by claims 24, 29, and 34, Houze and Miranda teach amount of the fentanyl of 0.1-40%, and the claim recites 7-12 that overlaps with the reference. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 
The monomers claimed by claims 25, 28 and 32 are taught by Miranda and Houze.
Regarding claim absence of isooctyl acrylate polymer as claimed by claims 26, 30, and 33, Miranda and Houze teaches monomers alternative to isooctyl acrylate.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miranda et al. (US 5,656,286) as evidenced by Sablotsky (US 4,994,267) in view Chono (EP 0842662) and either the article by Tan et al. “Pressure-sensitive adhesives for transdermal drug delivery systems” or Sackler et al. (US 5,733,571).

Applicant Claims
Claim 1 is directed to a transdermal patch for administering fentanyl or an analog thereof through the skin comprising: 
(a) a backing layer; and 
(b) a polyacrylate adhesive reservoir disposed on the backing layer, at least the skin contacting surface of said reservoir being adhesive; said reservoir being 0.0125 mm to 0.1 mm thick, comprising a single phase polymeric composition free of undissolved fentanyl or an analog thereof and containing an amount of fentanyl or an analog thereof sufficient to induce and maintain analgesia in a human for at least three days.

Claim 19 is directed to a monolithic transdermal patch for administering fentanyl through the skin comprising: 
(a) a backing layer; and 
(b) a polyacrylate adhesive reservoir disposed on the backing layer, at least the skin contacting surface of said reservoir being adhesive; said reservoir being 0.0125 mm to 0.1 mm thick, comprising a single phase polymeric composition to be free of undissolved components and containing an amount of fentanyl sufficient to induce and maintain analgesia in a human for at least three days.

Claim 20 is directed to transdermal patch for administering sufemanil through the skin comprising: 
(a) a backing layer; and 
(b) polyacrylate adhesive reservoir disposed of the backing layer, at least the skin contacting surface of said reservoir being adhesive; said reservoir being 0.0125 mm to 0.1 mm thick, comprising a single phase polymeric composition to be free of undissolved sufentanil and containing an amount of sufentanil sufficient to induce and maintain analgesia in a human for at least three days.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Miranda teaches transdermal drug delivery device to deliver fentanyl comprising adhesive layer containing fentanyl and Duro-Tak 80-1196 (example 90). Duro-Tak 80-1196 consists of methacrylic acid, butyl acrylate and 2-ethylhexyl acrylate, and other monomer such as vinyl acetate, as evidenced by Sablotsky at col.10, lines 66-68. Figure 1 of the reference shows monolithic device having backing layer, adhesive layer and release liner (col.34, lines 38-47). Figure 16 shows drugs can be delivered for 96 hours, i.e. more than three days. The amount of the drug and adhesive is adjusted to provide prolonged drug deliver (col.32, lines 51-65). The adhesive layer comprises permeation enhancer (col.33, lines 1-3). The backing layer is made of polyethylene or polyurethane polymers (col.34, lines 50-60). The device has surface area ranging from 1-200 cm2 (col.36, lines 10-15). Example 90 does not contain polysiloxane.  Miranda teaches the same adhesive as claimed, and therefore it is expected to have the fentanyl dissolved in the adhesive as also evident by the method of making the device taught by the reference at col.35, lines 20-65. The device also suitable to deliver fentanyl derivatives including sufentanyl (col.13, line 3). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Miranda teaches prolonged drug delivery, however, the reference does not explicitly teach delivery for at least 3 days as claimed by claims 1, 19 and 20. Miranda does not teach the thickness of the adhesive layer as claimed by claims 1, 19 and 20 or the thickness of the backing layer as claimed by claim 16. Miranda does not teach the size of the patch as claimed by claims 2-3, the normalized and standardized Cmax as claimed by claims 4 and 6 respectively, or the drug flux rate as claimed by claim 5. Miranda does not explicitly teach the concentration of fentanyl in the reservoir as claimed by claims 11, 13 and 22, or the Tg of the adhesive as claimed by claim 12 and solubility of fentanyl in the adhesive as claimed by claims 10 and 12. 
The teachings of Chono, Tan and Sackler are previously discussed in this office action.

Finding of Prima Facie Obviousness Rational and Motivation
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal device to deliver fentanyl comprising backing layer and adhesive layer comprising fentanyl/sufentanyl as taught by Miranda evidenced by Sablotsky, and adjust the thickness of the adhesive layer to 50 [Symbol font/0x6D]m and of the backing layer to 30 [Symbol font/0x6D]m as taught by Chono. One would have been motivated to do so because Chono teaches such a transdermal device is comfortable and not irritating to the skin and meanwhile provides the desired prolonged delivery of fentanyl. One would reasonably expect formulating transdermal device to deliver fentanyl comprising backing layer having thickness of 30 [Symbol font/0x6D]m and adhesive layer comprising fentanyl having thickness of  530 [Symbol font/0x6D]m wherein the device is comfortable, non-irritating to the user and meanwhile effectively deliver fentanyl to patient in need thereof.  
The claims recite the adhesive layer having thickness range of 12.5-100 [Symbol font/0x6D]m, and backing layer having thickness range of 12-125 [Symbol font/0x6D]m, and Chono teaches values falling within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal patch to deliver fentanyl comprising backing layer and polyacrylate adhesive layer containing dissolved fentanyl as taught by Miranda, and adjust the device to deliver the drug up 7 days as taught by Tan or 4 days as taught by Sackler. One would have been motivated to do so because Tan teaches the advantage of using transdermal devices is to obtain transdermal prolonged delivery is consistent and effective and has reduced frequency of administration and Sackler teaches that transdermal fentanyl can reach peak serum concentration from a single patch application between 12 and 24 hr and remain constant for 4 days with minimal fluctuation and serum concentration is proportional to the rate of delivery of fentanyl. One would reasonable expect formulating transdermal patch to deliver fentanyl for 4 days or more wherein the device provides consistent effective dose and serum concentration without frequent administration.
Claims 1, 19 and 20 recite the adhesive layer having thickness range of 12.5-100 [Symbol font/0x6D]m, and claim 16 recites backing layer having thickness range of 12-125 [Symbol font/0x6D]m, and Chono teaches values falling within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the size of the patch as claimed by claims 2-3, the claims recite 1-150 cm2 and Miranda teaches 0.1-200 cm2 that overlaps with the claimed size. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 3, the enhancers are optional and may be used as taught by Chono. 
Regarding claims 4-7, although Miranda and Houze both teach the same acrylate adhesive claimed and disclosed by applicant, however, the reference does not explicitly teach the normalized and standardized Cmax, and steady state drug flux as instantly claimed by claims 4-7. Miranda and Houze both teach the same polyacrylate adhesive used by applicants and Miranda teaches fentanyl in the same concentration in polyacrylate adhesive as instantly claimed, example 90 shows 5%. Therefore, it is expected that the fentanyl will provide the instantly claimed normalized and standardized Cmax, and steady state drug flux because the references teaches the same instant adhesive composition and same concentration of the drug, hence it is expected that the composition will deliver the same drug in the same delivery profile since compounds and their properties are inseparable.
Regarding Sufentanyl claimed by claims 7, 9, 20 and 32-34, Miranda teaches sufentanil. 
Regarding the delivery of fentanyl for 3 days or more as claimed by claims 8, 18, and 21, Tan teaches 7 days.
Regarding solubility of fentanyl in the adhesive as claimed by claim 10 and 12, and Tg of the adhesive as claimed by claim 12, since the references suggest all the components of the instantly claimed adhesive, the properties of the instant adhesive and solubility of fentanyl in the adhesive would be an intrinsic property. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). If the prior art meets the structure recited, the properties must be met or Applicant's claim is incomplete. Products of identical chemical composition cannot have mutually exclusive properties.  
Regarding amount of fentanyl in the reservoir per square cm as claimed by claims 11, 13 and 22, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount of fentanyl per square cm of the reservoir layer, one having ordinary skill in the art would have been able to adjust the amount in fentanyl in the reservoir according to individual patient need. Those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage for treatment involving each of the above mentioned formulations would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. 
Regarding claim 14, Miranda suggests enhancer.
The material of the backing layer as claimed by claim 15 are taught by Miranda and Chono.
The polyacrylate adhesives claimed by claim 17 are taught by Miranda and Tan.
Regarding monolithic patch claimed by claim 18, it is taught by Miranda and Chono.
Regarding absence of polysiloxane from the reservoir as claimed by claims 23 27, and 31, is taught by Miranda, Chono and Tan that teach polyacrylate adhesive alone.
  The amount of fentanyl as claimed by claims 24, 29, and 34, Miranda teach amount of the fentanyl of 0.1-40%, and Chono teaches 0.05-20%, and the claim recites 7-12 that overlaps with the reference. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 
The monomers claimed by claims 25, 28 and 32 are taught by Miranda and Tan.
Regarding absence of isooctyl acrylate polymer as claimed by claims 26, 30, and 33, Miranda and Tan teach monomers alternative to isooctyl acrylate.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 7, 9, 20, 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over any of the following combinations: the combination of Cantor with Chono, over the combination of Chono with Tan and Houze, and over the combination of Chono with Tan and Sackler, as applied to claims 1-6, 8, 10-19, 21-30 above, and each combination further in view of Gale et al. (US 4,588,580), all references are provided by the IDS filed 07/22/2021.

Applicant Claims 
Claims 7, 9, 20, 32-34 are directed to sufentanyl. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Cantor with Chono, and the combination of Chono with Tan and Houze, are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Cantor, Chono, Tan and Houze however, do not teach fentanyl analogs such as sufentanyl as instantly claimed by claims 7, 9, 20, 32-34. 
	Gale teaches fentanyl derivatives including sufentanyl that are suitable for transdermal delivery and are extremely potent effective analgesics (col.1, lines 13-16; table 1, claim 19).
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal device to deliver fentanyl comprising backing layer and adhesive layer comprising fentanyl of the claimed thickness as taught by the combination of Cantor with Chono, the combination of Chono, Tan and Houze, and the combination of Chono with Tan and Sackler, and use the transdermal device to deliver sufentanyl as taught by Gale. One would have been motivated to do so because Gale teaches that sufentanyl is suitable for transdermal delivery and is extremely potent effective analgesic. One would reasonably expect formulating transdermal device to deliver sufentanyl comprising backing layer and adhesive layer comprising sufentanyl wherein the device sufentanyl to effectively relief pain from patient in need thereof. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim Objections
Claim 34 is objected to because of the following informalities:  the examiner believes there is a typographical error in the expression "sufentanyl thereof".  Appropriate correction is required.

Conclusion
This is a continuation of applicant's earlier Application No. 16/662,316.  All claims are identical and drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./